Citation Nr: 1333669	
Decision Date: 10/24/13    Archive Date: 10/24/13

DOCKET NO.  04-41902A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a skin disorder, other than chronic dermatitis, diagnosed as Bowen's disease, Grover's disease, and squamous cell carcinoma, to include as due to exposure to herbicides.  

2.  Entitlement to service connection for acne, to include as due to exposure to herbicides.  
REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel



INTRODUCTION

The Veteran (appellant) served on active duty from February 1962 to June 1966.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  

In October 2008, November 2012 and again in March 2013, this claim was remanded to the RO for additional development.  The case has been returned to the Board and is ready for further review.  


FINDINGS OF FACT

1.  A skin disorder, other than chronic dermatitis, diagnosed as Bowen's disease, Grover's disease, and squamous cell carcinoma was not present in service or until many years thereafter, and the current skin disorders are not shown to be related to service, to include exposure to herbicides.  

2.  There is competent medical evidence in the file associating the Veteran's acne with service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a skin disorder, other than chronic dermatitis, diagnosed as Bowen's disease, Grover's disease, and squamous cell carcinoma have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).

2.  The criteria for service connection for acne have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

With regard to the Veteran's claim which was denied herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).  

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Prior to the initial adjudication of the Veteran's claim, a letter dated in January 2003, fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio at 187.  

Additionally, in November 2008, a letter informed the Veteran of how VA determines the appropriate disability rating or effective date to be assigned when a claim is granted, consistent with the holding in Dingess/Hartman v. Nicholson.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's VA treatment records and VA examination reports are in the file.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the examination reports are adequate for making a decision in this claim.  The Veteran has at no time referenced outstanding private treatment or other records that he wanted VA to obtain or that he felt were relevant to the claim.  

As to the issue granted, the Board notes that the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, on that issue, such error was harmless and need not be further considered.  

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  
To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Service connection for certain chronic diseases may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year (three years for active tuberculous disease and Hansen's disease; seven years for multiple sclerosis) from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of that disease during the period of service.  38 C.F.R. § 3.307(a).  The term "chronic disease" refers to those diseases listed under section 1101(3) of the statute and section 3.309(a) of VA regulations.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a); Walker v. Shinseki 708 F.3d 1331 (Fed. Cir. 2013). 

Where a chronic disease under 3.309(a) is "shown as such in service" ("meaning clearly diagnosed beyond legitimate question" Walker v. Shinseki 708 F.3d 1331 (Fed. Cir. 2013) or in the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  In cases where a chronic disease is "shown as such in service", the Veteran is "relieved of the requirement to show a causal relationship between the condition in service and the condition for which service connected disability compensation is sought."   Walker v. Shinseki 708 F.3d 1331 (Fed. Cir. 2013).  Instead, service connection may be granted for subsequent manifestations of the same chronic disease without any evidence of link or connection between the chronic disease shown in service and manifestations of the same disease at a later time.  In other words, "there is no 'nexus' requirement for compensation for a chronic disease which was shown in service, so long as there is an absence of intercurrent causes to explain post-service manifestations of the chronic disease."  Id.

If evidence of a chronic condition is noted during service or during the presumptive period, but the chronic condition is not "shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned," i.e., "when the fact of chronicity in service is not adequately supported," then a showing of continuity of symptomatology after discharge is required to support a claim for disability compensation for the chronic disease.  Proven continuity of symptomatology establishes the link, or nexus, between the current disease and serves as the evidentiary tool to confirm the existence of the chronic disease while in service or a presumptive period during which existence in service is presumed."  Walker v. Shinseki 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection for certain diseases, such as malignant tumors, may be also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service. 38 C.F.R. §§ 3.307(a)(3), 3.309(a). 

If a Veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases shall be service-connected if the requirements of section 3.307(a)(6) are met even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of section 3.307(d) are also satisfied. 38 C.F.R. § 3.309(e).  Section 3.307(d)(6) provides that the term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975. 38 C.F.R. § 3.307(d)(6)(i). Section 3.307(d)(6) also provides that a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service. 38 C.F.R. § 3.307(d)(6)(iii). Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  Id. 

If a Veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service connected if the requirements of 38 C.F.R. § 3.307(a)(6)  are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d)  are also satisfied: AL amyloidosis, chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes (also known as Type II diabetes or adult-onset diabetes), Hodgkin's disease, ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; and atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  

For the purposes of § 3.307, the term herbicide agent means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era. 38 C.F.R. § 3.307(a)(6)(i). Agent Orange is generally considered an herbicide agent and will be so considered in this decision.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more any time after service, except that chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service. 38 C.F.R. § 3.307(a)(6)(ii).

The Secretary of the Department of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 67 Fed. Reg. 42600 -42608 (2002).  Notwithstanding the foregoing, regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In other words, a presumption of service connection provided by law is not the sole method for showing causation in establishing a claim for service connection for disability due to herbicide exposure.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

The Veteran has asserted that he incurred a skin disorder due to exposure to Agent Orange while serving in the Republic of Vietnam.  The service treatment records are unavailable.  When a Veteran's service medical records are not available, the Board's duty to explain its findings and conclusions is heightened.  There is a heightened duty of the Board to consider the resolving reasonable doubt in favor of the claimant, to assist the claimant in developing the claim, and to explain its decision when the Veteran's medical records have been destroyed.  O'Hare v Derwinski, 1 Vet. App. 365 (1991).  The legal standard for proving a claim for service connection is not lowered, but rather the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the appellant is increased. 

After service, the record shows that the Veteran had private treatment beginning in 1988.  In February 1988, the Veteran complained of scaling and itching type pimples on the scalp for one year.  Examination showed 3-4 red follicular papules on the scalp and 4-5 clustered pistules on the lower back and perianal area and plague on the proximal penile shaft.  Rule out conduyloma was diagnosed.  In June 1988, folliculitis of the scalp and neck was diagnosed.  It was again noted in October 1988.  In December 1989 rash on the penis was noted to be just about clear.  In September 1990, mild folliculitis was noted.  In August 1991 he had mild eruthmia of the scalp.  The Veteran complained of scalp and face flares in June 1993; in June 1994 mild folliculitis was diagnosed.  In September 1996, he complained of edema and itching of the lower lip and penis.  He noted having hives in the last 2 weeks in the groin area, belt area and on hips.  In June 1998, urticaria was included among the problem list.  In October 2002, he reported having a cyst on the back of his neck that had appeared over the past year.  Sebaceous cyst was diagnosed.   In April 2004 the Veteran was seen for skin complaints including a rash, and a lesion in the groin.  Plaque Bowen's and Grover's disease were found.  

In a May 2004 statement the Veteran reported having skin problems since returning from Vietnam.  In an August 09, 2004 letter, a private examiner reported that it is possible that the Veteran's skin disorder is in some way related to environmental exposure years past and that herbicides and viral infections have been known to cause skin cancer.  

The Veteran was examined by VA in January 2011.  He stated that he has had a skin condition since 1966 involving the head, face, neck and back.  Examination showed no signs of a skin disease.  The diagnosis was chronic dermatitis.  It was noted that the subjective factors are that the Veteran breaks out every day and the objective factors are that there is no rash today and the skin is not revealing any chronic itching.  The examiner reported that he would have to use the document submitted as the only verification of the existence of the condition.  

Private records show that in April 2004 the Veteran had a rash of the flank and a lesion of the groin and right ear.  A biopsy of the skin on the abdomen showed Grover's disease.  

In an April 2011 rating action, the RO granted service connection for dermatitis and deferred a decision on Bowen's disease and Grover's disease.  

The Veteran was examined by VA in May 2012.  The examiner diagnosed dermatitis or eczema, and acne.  It was noted that the date of the diagnosis of acne was 1967-1968.  It was noted that he had skin neoplasms.  The examiner stated that the abdominal puritic skin condition is sporadic about every 2 months, and around 2000 he had sqaumous cell cancer excised from an inquinal area at the base of the penis diagnosed as Bowen's tumor.  It was noted that he is surgically cured of this disorder and this has not been and is not presently disabling.  The examiner opined that the acne type rash had resolved and is not disabling.  The examiner went on to state that the acne which started after the Veteran's return from Vietnam could at least as likely as not be attributed to service in Vietnam.  The examiner also noted that squamous cell carcinoma was excised from an area on the base of the Veteran's penis which was diagnosed as being Bowen's tumor.  This was surgically cured.  The examiner opined that the two conditions, (squamous cell carcinoma and Bowen's tumor) were less likely than not due to military service.  Specifically, it was noted that the acne type rash could be attributed to service and the other two conditions are 25-30 years remote from Vietnam experience and therefore less likely than not due to military service.  It was noted that there is no credible medical evidence to ascribe a skin condition to herbicides such as Agent Orange coming on 25 to 30 years after exposure.  

In May 2013, a VA addendum opinion was obtained.  The medical records were reviewed.  The examiner opined that the condition was less likely than not incurred in or caused by the in-service injury, event or illness.  The rationale was that Grover's disease is a follicular dermatitis which is associated with severe purities and most often occurs in an environment with increased heat and swelling.  It was noted that the etiology was otherwise unknown.  The examiner indicated that there is no evidence that it is secondary to herbicide exposure.  The examiner indicated that the condition started many years after duty in Vietnam and therefore less likely that Vietnam duty is a cause.  The examiner indicated that the record and information from the Veteran indicate his Grover's disease started long after Vietnam and therefore is less likely than not associated with Vietnam or his military service.  

As to the Bowen's disease, Grover's disease, and squamous cell carcinoma, based on the foregoing, the Veteran is presumed to have been exposed to herbicide agents (Agent Orange), since his service in Vietnam has been verified.  However, the probative medical evidence of record does not show these currently diagnosed skin disorders are among the list of diseases enumerated under 38 C.F.R. § 3.309(e).  However, as noted above, the regulations governing presumptive service connection for Agent Orange do not preclude a Veteran from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (1994).  Accordingly, the Board will proceed to evaluate the Veteran's claim under the provisions governing direct service connection, 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303.

A finding of a nexus or casual relationship between the Veteran's currently noted skin disorders and in-service events is not shown.  In this case, findings of any Bowen's disease, Grover's disease, or squamous cell carcinoma were first shown many years after separation from active service and cannot be presumed to have been incurred during service.  The Board also notes that the passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000). 

The Board further acknowledges the sole favorable medical opinion of record provided by the private examiner in August 2004 with respect to the nature and etiology of the Veteran's skin disorders.  However, the statement is ambivalent and does not affirmatively state that any skin order that the Veteran has is related to his service.  The weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993).  The use of equivocal language makes a statement by an examiner speculative in nature. 

The record thus does not have a probative medical opinion establishing a causal relationship between the post-service treatment for Bowen's disease, Grover's disease or squamous cell carcinoma and any established event in service, including presumed in-service herbicide exposure.  In fact, a VA examiner has specifically opined that the Veteran's noted skin disorders are not casually related to events during his military service.  

The VA examiner based the opinions on review of the Veteran's entire claims file, extensively discussed the medical evidence of record as well as the lay assertions of the Veteran, and provided rationale for the conclusions.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).

The Board may appropriately favor the opinion of one competent medical authority over another.  Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App 171 (1991). In this case, the Board finds that the most persuasive medical evidence that specifically addresses the question of whether the Veteran's present skin disorders were incurred due to events during active service weighs against the claim.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the responsibility of the Board to assess the credibility and weight to be given the evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion he reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board).  

The Board acknowledges the Veteran's contentions that his current Bowen's disease, Grover's disease, and squamous cell carcinoma are related to his presumed in-service herbicide exposure.  Although the Veteran might sincerely believe that his skin disorders are related to events during service, as a layperson, his statements are not competent evidence of a medical opinion regarding the etiology of his skin disorder.  See Barr, 21 Vet. App. at 307 (noting that lay testimony is competent to establish observable symptomatology but not competent to establish medical etiology or render medical opinions).

The Board also recognizes that service connection may be granted on the basis of continuity of symptomatology.  38 C.F.R. § 3.303(b).   Sqaumous cell carcinoma is present currently but was not shown in service or within the first post service year, and therefore, establishing service connection for the current condition requires a nexus between that condition service.  Walker, 708 F.3d at 1338-39.  

Treatment for sqaumous cell carcinoma is not shown after service until many years after discharge, and no medical evidence in the file associates the current disorder with service.  The only evidence in the file regarding the etiology of the squamous cell carcinoma is a negative opinion offered by a VA examiner.  The examiner reviewed the claims file and examined the Veteran.  The examiner found that the disorder was related to service.  The opinion offered was rendered after examining the Veteran and reviewing the records.  As noted, the private statement offered is speculative and thus lacks probative value.  The claim based on the evidence in the file must be denied as a medical nexus has not been found.  

As noted above, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Here, the Veteran is not competent to make a medical determination regarding the etiology of his squamous cell carcinoma.  See 38 C.F.R. § 3.159 (a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  Cancer is a disease that is not capable of lay observation.  Therefore, although the statements of the Veteran in support of his claim have been given full consideration by the Board, they are not considered competent evidence with regard either to a diagnosis or a nexus between the current sqaumous cell carcinoma and service.  

Further, to the extent that the Veteran's statements were offered in this case as evidence of "continuity of symptomatology, although cancer is on the list of chronic conditions, it was not shown or manifested in service.  Therefore, that alternative route to establishing service connection does not apply in this case.  Rather, medical evidence of nexus between the current finding and service is required for service connection, and the only medical opinion of record in this case rules out such a connection.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In light of the above discussion, the Board must conclude that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection and there is no doubt to be resolved.  38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

In light of the cumulative record discussed above, the criteria to establish entitlement to service connection for Bowen's disease, Grover's disease or squamous cell carcinoma has not been established, either through medical or lay evidence.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

As to acne, the Board notes that a VA examiner has stated that the disorder is etiologically related to the Veteran's service.  This opinion was reached after examining the Veteran, and reviewing his records.  It stands uncontradicted in the file and is highly probative.  As such, service connection for that disorder will be granted.  


ORDER

Service connection for a skin disorder, other than chronic dermatitis, diagnosed as Bowen's disease, Grover's disease, and squamous cell carcinoma to include as due to exposure to herbicides is denied.  

Service connection for acne is granted.  


____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


